DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Response to Amendment
Claims 1-2, 4-9, 11-17, 20, and 22-25 are pending.
Claims 3, 10, 18-19, and 21 are canceled. 
Claims 1-2, 4-9, 11-17, 20, and 22-25 are rejected.

Claim Rejections - 35 USC § 102
Claims 1, 4, 6, 8, 11, 13, 15-17, 20, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2017/0175883).
Regarding claim 1, Watanabe discloses an apparatus, comprising: a damper (20A, 20B) provided to be fixed (most clearly shown in fig. 11) to a main housing (12); and a protrusion (38) formed on a component (36) configured to rotate (A, B) with respect to the main housing (12) and configured to reduce a return rotation speed (i.e., the sliding components inherently have friction, which necessarily reduces a rotation speed of the system) of a shift dial (16) by contacting the damper (20A, 20B) when the shift dial returns from a position of an Nd stage or a D stage to a Null stage or returns from a position of an Nr stage or an R stage to the Null stage, wherein the protrusion (38) is configured to pass while sliding (figs. 5-8) an upper end of the damper (20A, 20B) so that when the protrusion (38) passes while sliding the upper end of the damper (20A, 20B), the damper (20A, 20B) is compressed or elastically deformed (figs. 5-8) by the protrusion (38) thereby reducing the return rotational speed of the shift dial due to a friction resistance occurred between the protrusion and the damper; and an operation feeling generation part (20) disposed in (fig. 3 shows 20 within 36) the component (36) and elastically supported by a spring assembly (22) coupled to the main housing (12), wherein the shift dial is returned by an elastic force applied through the operation feeling generation part from the spring assembly when an operating force from the rotated shift dial is released (e.g., when 20 is on a ridge of 18 but not in a valley, the force of spring 22 will return shift dial to a stable position of 20 within valley 18).  

    PNG
    media_image1.png
    680
    513
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    671
    557
    media_image2.png
    Greyscale

Regarding claim 2, Watanabe discloses the apparatus according to claim 1, wherein: the shift dial (16) is coupled with a rotator (18) and configured so that the shift dial (16) and the rotator (18) rotate together with respect to the main housing (12); and the protrusion (38) is formed to be protruded downward (fig. 5 most clearly shows the claimed arrangement, where 38 protrudes downward relative to 18) from a bottom of the rotator (18). 
Regarding claim 4, Watanabe discloses the apparatus according to claim 1, wherein: the damper (20A, 20B) is configured in two (both 20A, 20B) and fixed to positions facing each other along a circumferential direction (as shown in fig. 3, each 20A, 20B are respectively facing each other along a circumferential direction); and the protrusion (38) is formed in two (both 38) and configured to have one-to-one matching with the damper (the claimed arrangement is clearly shown in fig. 3).  
Regarding claims 6, 23, Watanabe discloses the apparatus according to respective claim 1 and claim 6, wherein the damper (20A, 20B) is coupled integrally (i.e., assembled as a whole unit) with the main housing (12) by an insert injection during manufacturing of the main housing (the disclosure of the prior art reads on the claimed product-by-process in accordance with MPEP 2113).  
Regarding claim 7, Watanabe discloses the apparatus according to claim 1, wherein the protrusion (38) is formed in a rounded shape (fig. 3 shows rounded shape of 38, where 36 is shown as a circle and 38 is shown as part of a circle) protruded downward along a circumferential direction (fig. 3 shows downward protrusion of 38) that is a rotation direction (A, B) of the shift dial (12).  
Regarding claim 8, Watanabe discloses a vehicle comprising: a vehicle body (para. 45); a main housing (12) fixed to the vehicle body (para. 45); a rattle reduction device comprising: a damper (20A, 20B) fixed to the main housing (12); and a protrusion (38) formed on a component (36) configured to rotate (A, B) with respect to the main housing (12) and configured to reduce a return rotation speed (i.e., the sliding components inherently have friction, which necessarily reduces a rotation speed of the system) of a shift dial (16) by contacting the damper (20A, 20B) when the shift dial returns from a position of an Nd stage or a D stage to a Null stage or returns from a position of an Nr stage or an R stage to the Null stage, wherein the protrusion (38) is configured to pass while sliding an upper end of the damper (20A, 20B) so that, when the protrusion (38) passes while sliding the upper end of the damper (20A, 20B), the damper (20A, 20B) is compressed or elastically deformed (figs. 5-8) by the protrusion (38) thereby reducing the return rotational speed of the shift dial due to a friction resistance (i.e., the sliding components inherently have friction, which necessarily reduces a rotation speed of the system) occurred 38) and the damper (20A, 20B); and an operation feeling generation part (20) disposed in (fig. 3 shows 20 within 36) the component (36) and elastically supported by a spring assembly (22) coupled to (most clearly shown in fig. 11) the main housing (12), wherein the shift dial (16) is returned by an elastic force applied through the operation feeling generation part (20) from the spring assembly (22) when an operating force from the rotated shift dial is released (e.g., when 20 is on a ridge of 18 but not in a valley, the force of spring 22 will return shift dial to a stable position of 20 within valley 18).  
Regarding claim 9, Watanabe discloses the apparatus according to claim 8, wherein: the shift dial (16) is coupled with a rotator (18) and configured so that the shift dial (16) and the rotator (18) rotate together with respect to the main housing (12); and the protrusion (38) is formed to be protruded downward (fig. 5 most clearly shows the claimed arrangement, where 38 protrudes downward relative to 18) from a bottom of the rotator (18).  
Regarding claim 11, Watanabe discloses the vehicle according to claim 8, wherein: the damper (20A, 20B) is configured in two (both 20A, 20B) and fixed to positions facing each other along a circumferential direction (as shown in fig. 3, each 20A, 20B are respectively facing each other along a circumferential direction); and the protrusion (38) is formed in two (both 38) and configured to have one-to-one matching with the damper (the claimed arrangement is clearly shown in fig. 3).  
Regarding claims 13, 24, Watanabe discloses the vehicle according to respective claim 8 and claim 13, wherein the damper (20A, 20B) is coupled integrally (i.e., assembled as a whole unit) with the main housing (12) by an insert injection during manufacturing of the main housing (the disclosure of the prior art reads on the claimed product-by-process in accordance with MPEP 2113).  
Regarding claim 14, Watanabe discloses the apparatus according to claim 8, wherein the protrusion (38) is formed in a rounded shape (fig. 3 shows rounded shape of 38, where 36 is shown as a circle and 38 is shown as part of a circle) protruded downward along a circumferential direction (fig. 3) that is a rotation direction (A, B) of the shift dial (12).  
Regarding claim 15, Watanabe discloses an apparatus, comprising: a damper (20A, 20B) configured to be fixed to a main housing (12), wherein the main housing (12) is configured to be fixed to a vehicle body (para. 45); and a protrusion (38) formed on a component (36) configured to rotate (A, B) with respect to the main housing (12), wherein the protrusion (38) is configured to contact (figs. 5-8) the damper (20A, 20B) to reduce a return rotation speed (i.e., the sliding components inherently have friction, which necessarily reduces a rotation speed of the system) of the shift dial (16) when the shift dial returns from a position of an Nd stage or a D stage to a Null stage or returns from a position of an Nr stage or an R stage to the Null stage, wherein the protrusion (38) is configured to pass while sliding (figs. 5-8) an upper end of the damper (20A, 20B) so that when the protrusion (38) passes while sliding the upper end of the damper (20A, 20B), the damper (20A, 20B) is compressed or elastically deformed (figs. 5-8) by the protrusion (38) thereby reducing the return rotational speed of the shift dial due to a friction resistance occurred (i.e., the sliding components inherently have friction, which necessarily reduces a rotation speed of the system) between the protrusion (38) and the damper (20A, 20B); and an operation feeling generation part (20) disposed in (fig. 3 shows 20 within 36) the component (36) and elastically supported by a spring assembly (22) coupled to the main housing (12), wherein the shift dial (16) is returned by an elastic force applied through the operation feeling generation part (20) from the spring assembly (22) when an operating force from the rotated shift dial is released (e.g., when 20 is on a ridge of 18 but not in a valley, the force of spring 22 will return shift dial to a stable position of 20 within valley 18).  
Regarding claim 16, Watanabe discloses the rattle reduction device for the dial type shifting apparatus according to claim 15, wherein the component (36) configured to rotate (A, B) with respect to the main housing (12) comprises a rotator (teeth on external surface of 36).  
Regarding claim 17, Watanabe discloses the rattle reduction device for the dial type shifting apparatus according to claim 16, wherein the operation feeling generation part (20) is formed integrally (i.e., 20 is formed integrally) in the rotator (i.e., 20 is within 36), wherein the operation feeling generation part (20) is configured to expand in a radial direction (fig. 3 shows 20 is a 3D object) of the rotator (teeth of 36).  
Regarding claim 20, Watanabe discloses the vehicle according to claim 15, wherein: the damper (20A, 20B) is configured in two (both 20A, 20B) and fixed to positions facing each other along a circumferential direction (as shown in fig. 3, each 20A, 20B are respectively facing each other along a circumferential direction); and the protrusion (38) is formed in two (both 38) and configured to have one-to-one matching with the damper (the claimed arrangement is clearly shown in fig. 3).

Claim Rejections - 35 USC § 103
Claims 5, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0175883), in view of Karlsson (US 2014/0130632). 
Regarding claims 5, 12, 22, Watanabe discloses the apparatus according to claim 1, the vehicle according to claim 8, the apparatus according to claim 4, respectively, but does not disclose wherein the damper is made of a silicon material. 
abstract) and evidences that it was known to use a thin layer of silicon for the advantage of reducing or dampening vibrations (para. 13 and 16). 
Therefore, as evidenced by the disclosure of Karlsson, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a thin layer of silicon material to coat the damper of Watanabe, in order to benefit from the predictable result of reducing noise or vibrations, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.1

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0175883), in view of Girke et al. (US 2007/0272524). 
Regarding claim 25, Watanabe discloses the apparatus according to claim 15, wherein the shift dial (16) comprises: an upper dial (16); and a lighting window (14) disposed above the upper dial (16), wherein the upper dial (16) and the lighting window (14) are coaxially disposed from each other (fig. 2 shows the claimed arrangement). 

    PNG
    media_image3.png
    781
    485
    media_image3.png
    Greyscale

Watanabe does not disclose a lower dial disposed below the upper dial; wherein the upper dial, the lower dial, and the lighting window are coaxially disposed from each other. 
Girke is in the related field of rotary switches in a motor vehicle (para. 16) and teaches an upper dial (30); a lower dial (28) disposed below (figs. 1 and 4 show the claimed arrangement, where 28 is below 30) the upper dial (30) and a lighting window (40) disposed above (figs. 1 and 4 show the claimed arrangement, where 40 is above 28) the upper dial (28), wherein the upper dial (30), the lower dial (28) and the lighting window (40) are coaxially disposed from each other (figs. 1 and 4 show the claimed arrangement); and it is clear from the disclosure of Girke that the arrangement provides the beneficial functionality of both lighted symbols 42 and a lighted indicator marking 32, which serves to inform a user of the selection (e.g., see discussion of para. 14). 

    PNG
    media_image4.png
    666
    508
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the configuration of Chen (e.g., Chen’s upper dial 30 and lower dial 28) in place of the configuration of Watanabe (e.g., replacing Watanabe’s upper dial 16), for the expected advantage of providing additional information to the driver. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).